DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 7/13/2022.  Claims 1-4, 17-19 and 21-26 are pending for consideration in this Office Action.

Response to Amendment

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/13/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mancini et al. (US2019/0070924).

Regarding Claim 1, Mancini teaches a vehicle [0002; fig 7] comprising: 
a powertrain heating and cooling system comprising a powertrain coolant circuit [206; 0064], the powertrain coolant circuit comprising: 
a powertrain coolant conduit [at 352 in fig 7] configured to be in flow communication with an electric machine [102A, 102B, 104A, 104B; fig 7]; and 
an air-to-coolant heat exchanger [236] in flow communication with the powertrain coolant conduit [0063]; and 
a coolant-to-refrigerant heat exchanger [702] in flow communication with the powertrain coolant circuit, the coolant to refrigerant heat exchanger configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit [202; 0086]; 
a cabin heating and cooling system configured to control temperature in a cabin of the vehicle, the cabin heating and cooling system comprising: the cabin refrigerant circuit comprising a cabin refrigerant cycle configured to provide cooled air [0060];
a fan [222] configured to communicate the cooled air into the cabin [0063; 0107];
one or more vent valves [234 i.e. recirculation doors] configured to selectively communicate the cooled air and a heated air [0063; 0107];
an auxiliary heating and cooling system comprising an auxiliary coolant circuit [204; 0062], the auxiliary coolant circuit comprising: an auxiliary coolant conduit [at 106; fig 7] configured to be in flow communication with one or more auxiliary devices [at least a battery; 0062]; and 
a chiller [708] in flow communication with the cabin refrigerant circuit [202] and the auxiliary coolant circuit [204; 0063], 
wherein the chiller [708] is configured to exchange thermal energy between the cabin refrigerant circuit and the auxiliary coolant circuit [0076].

Regarding Claim 2, Mancini teaches the invention of Claim 1 above and Mancini teaches an evaporator [218] in flow communication with the cabin refrigerant circuit and configured to cool refrigerant in the cabin refrigerant circuit, wherein the evaporator is in parallel with the chiller [708; 0063-0065].

Regarding Claim 3, Mancini teaches the invention of Claim 1 above and Mancini teaches wherein the auxiliary heating and cooling system is configured to control temperature associated with at least one of a battery or a computing device [0060- 0063].

Regarding Claim 4, Mancini teaches the invention of Claim 1 above and Mancini teaches a valve [208] in flow communication with the powertrain coolant circuit and the auxiliary coolant circuit, wherein the valve is configured to provide control flow communication between the powertrain coolant circuit and the auxiliary coolant circuit [0063].

Regarding Claim 23, Mancini teaches the invention of Claim 1 above and Mancini teaches the cabin refrigerant circuit further comprising an air condenser [224] and a refrigerant-to-air heat exchanger [218; 0063].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 18, 21, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancini et al. (US2019/0070924) in view of Katoh et al. (US2014/0245777).

Regarding Claim 17, Mancini teaches a method [0154] comprising: flowing refrigerant through a cabin refrigerant circuit [202] that is part of a cabin heating and cooling system configured to heat and cool a cabin of a vehicle [0060]; 
flowing a first coolant through an auxiliary coolant circuit [204] to control temperature associated with auxiliary devices of the vehicle [0062]; 
flowing the first coolant from the auxiliary coolant circuit and the refrigerant from the cabin refrigerant circuit through a first heat exchanger [708] to exchange thermal energy between the first coolant and the refrigerant [0063]; 
flowing a second coolant through a powertrain coolant circuit [206] configured to cool a machine [102; 104; 0064]; 
flowing the second coolant from the powertrain coolant circuit through a first heat exchanger [at least a first part of heat exchanger 702] to exchange thermal energy between the powertrain coolant circuit and the cabin refrigerant circuit [0086] and 
providing flow communication between the auxiliary coolant circuit and the powertrain coolant circuit [0063].  Whereas Mancini teaches flowing the second coolant from the powertrain coolant circuit through a first heat exchanger, Mancini does not teach selectively flowing the second coolant from the powertrain coolant circuit through a second heat exchanger.
However, Katoh teaches a vehicle air conditioning system [0090] that selectively flows a second coolant from a powertrain coolant circuit [40] through a second heat exchanger [43; 0093; 0125; 0126; 0128]. Katoh teaches that this arrangement allows heat to be radiated in the heat exchanger or accumulated in the coolant and thereby makes the system more flexible. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Mancini to selectively flow the second coolant from the powertrain coolant circuit through a second heat exchanger in view of the teachings of Katoh in order to allow heat to be radiated in the heat exchanger or accumulated in the coolant and thereby make the system more flexible.

Regarding Claim 18, Mancini, as modified, teaches the invention of Claim 17 above and Mancini teaches flowing the refrigerant through a third heat exchanger [at least the lower portion of heat exchanger 702] configured to exchange thermal energy with the second heat exchanger [at least the upper portion of heat exchanger 702; 0086].

Regarding Claim 21, Mancini teaches the invention of Claim 1 above but does not teach where the powertrain coolant circuit further comprising a powertrain coolant and a valve to selectively flow the powertrain coolant to the coolant- to-refrigerant heat exchanger that is configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit.
However, Katoh teaches a vehicle air conditioning system [0090] having where a powertrain coolant circuit [40] comprising a powertrain coolant and a valve [42] to selectively flow the powertrain coolant to the coolant- to-refrigerant heat exchanger [70] that is configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit [10; 0093; 0125; 0126; 0128]. Katoh teaches that this arrangement allows heat to be radiated in the heat exchanger or accumulated in the coolant and thereby makes the system more flexible. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Mancini to have where the powertrain coolant circuit further comprising a powertrain coolant and a valve to selectively flow the powertrain coolant to the coolant- to-refrigerant heat exchanger that is configured to exchange thermal energy between the powertrain coolant circuit and a cabin refrigerant circuit in view of the teachings of Katoh in order to allow heat to be radiated in the heat exchanger or accumulated in the coolant and thereby make the system more flexible.

Regarding Claim 24, Mancini, as modified, teaches the invention of Claim 17 above and Katoh teaches controlling a valve [42] provided in the powertrain coolant circuit [40] to selectively flow the second coolant from the powertrain coolant circuit through the second heat exchanger [43; 0093; 0125; 0126; 0128].

Regarding Claim 26, Mancini, as modified, teaches the invention of Claim 17 above and Katoh teaches wherein flowing refrigerant through a cabin refrigerant circuit further comprises flowing the refrigerant through an air condenser [224] and through a refrigerant-to-air heat exchanger [218; 0063].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancini et al. (US2019/0070924) and Katoh et al. (US2014/0245777) as applied to claim 17 above, and further in view of Amano et al. (US2017/0253104).

Regarding Claim 19, Mancini, as modified, teaches the invention of Claim 17 above but does not teach receiving a first temperature signal indicative of a temperature associated with the first coolant; receiving a second temperature signal indicative of a temperature associated with the second coolant; and controlling a valve based at least in part on the first temperature signal and the second temperature signal to provide flow communication between the auxiliary coolant circuit and the powertrain coolant circuit.
However, Amano teaches a vehicle heat management system [0001; fig 1] that receives a first temperature signal indicative of a temperature associated with a first coolant [0030]; receives a second temperature signal indicative of a temperature associated with the second coolant [0030]; and controls a valve [18] based at least in part on the first temperature signal and the second temperature signal to provide flow communication between a first coolant circuit and a second coolant circuit [0031; 0032; 0036-0040; fig 4]. Amano teaches that it is known that this arrangement adjusts the temperatures of the respective cooling circuits and thereby improve operation of the system i.e. prevent knocking [0035; 0036-0040].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Mancini to receive a first temperature signal indicative of a temperature associated with the first coolant; receive a second temperature signal indicative of a temperature associated with the second coolant; and control a valve based at least in part on the first temperature signal and the second temperature signal to provide flow communication between the auxiliary coolant circuit and the powertrain coolant circuit in view of the teachings of Amano to adjusts the temperatures of the respective cooling circuits and thereby improve operation of the system.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancini et al. (US2019/0070924) in view of Melendez et al. (US2017/0088007).

Regarding Claim 22, Mancini teaches the invention of Claim 1 above and teaches where the one or more auxiliary devices comprise a battery [106] and a vehicle controller [108; 0059; 0060].  Mancini does not teach where the battery and vehicle controller are separated by a quick-disconnect coupling.  
However, Melendez teaches a vehicle thermal management system [0001] having where a battery [719] and a controller [at least a controller found in auxiliary thermal management system 703; see 0055] are separated by a quick-disconnect coupling [723; 0053] for the obvious advantage of providing flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Mancini to have where the battery and vehicle controller are separated by a quick-disconnect coupling in view of the teachings of Melendez in order to provide flexibility to the system.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancini et al. (US2019/0070924) and Katoh et al. (US2014/0245777) as applied to claim 17 above, and further in view of Hettrich et al. (US2016/0229282).

Regarding Claim 25, Mancini, as modified, teaches the invention of Claim 17 above and Mancini teaches where the auxiliary devices comprise a battery [106] and a vehicle controller [108; 0059; 0060].  Mancini does not teach wherein flowing the first coolant through the auxiliary coolant circuit comprises connecting and disconnecting flow between the battery and the vehicle controller.
However, Hettrich teaches a vehicle thermal management system [0002] having where wherein flowing a first coolant through the auxiliary coolant circuit comprises connecting and disconnecting flow between a battery [1101] and a vehicle controller [at 1105; 0084] for the obvious advantage of providing flexibility to the system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Mancini to flow the first coolant through the auxiliary coolant circuit by connecting and disconnecting flow between the battery and the vehicle controller in view of the teachings of Hettrich in order to provide flexibility to the system.


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-4, 17, 18 and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references pursuant to amendments made to independent claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denniston (US5873256), cited to teach that vent doors are also known as air valves.  See col 24, lines 44-52.
Hirano et al. (US2016/0332503), cited to teach the controller component of a motor inverter.  See 0025; 0026; fig 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763